Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Examiner acknowledges and appreciates the request for continued examination filed on January 14, 2022 including a clean version of the amended abstract. Applicant’s remarks have been fully considered and are persuasive. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on January 14, 2022 has been entered.

Reasons for Allowance
Claims 1-7 and 9-13 are allowed.
Regarding claim 1; allowability resides, at least in part, with the prior art not showing or fairly teaching a trigger assembly with a trigger member that moves relative to an electric switch housing, the trigger assembly includes an actuator member, a lock-on mechanism having a first locking member, proximate the trigger member,  that releasably latches on to a second locking member which remains latched by urging of a return spring thus locking the actuator in an ON position; and a lock-off mechanism that includes a lock-off member, on the trigger member, that moves about a rotation axis which in one position the lock-off member restricts movement of the trigger member and in a second position does not restrict movement of the trigger member wherein the lock-off member includes ALL the remaining limitations within claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.   
  
    The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833